Case: 1:19-cv-02170 Document #: 929-7 Filed: 02/23/21 Page 1 of 3 PageID #:20808




        EXHIBIT 7
 Case: 1:19-cv-02170 Document #: 929-7 Filed: 02/23/21 Page 2 of 3 PageID #:20809




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  IN RE ETHIOPIAN AIRLINES FLIGHT
  ET 302 CRASH

        Plaintiffs,

              v.

  THE BOEING COMPANY, a Delaware
  corporation; ROSEMOUNT AREOSPACE,
  INC., a Delaware corporation; ROCKWELL
  COLLINS, INC., a Delaware corporation,

              Defendants.                              Lead Case No. 19-cv-02170
                _____________
                                                       This Filing Relates to All Actions
  PLAINTIFFS’ EXECUTIVE COMMITTEE,
                                                       Hon. Jorge L. Alonso
              Movant,
                                                       Hon. M. David Weisman
              v.

  MANUEL VON RIBBECK AND
  MONICA R. KELLY WOOD-PRINCE,

              Respondents

                                AFFIDAVIT OF KEVIN P. DURKIN

         I, Kevin P. Durkin, being first duly sworn, depose, and state:

         1.        I am a Partner at Clifford Law Offices, which is a member of Plaintiffs’ Executive

Committee.

         2.        I am submitting this Affidavit in support of Plaintiffs’ Executive Committee’s

Motion for Entry of Order to Show Cause (hereinafter “the Motion”).




28918882v1
 Case: 1:19-cv-02170 Document #: 929-7 Filed: 02/23/21 Page 3 of 3 PageID #:20810




         3.     I have read the Motion, and I am familiar with the factual statements therein.

To the best of my knowledge, information, and belief formed after a reasonable inquiry under the

circumstances, the statements made in the Motion are well-grounded in fact.

         4.     Exhibits 1 and 4 to the Motion are true and correct copies of WhatsApp messages

that Clifford Law Offices obtained from Zipporah Kuria and Allan Onyango Jaboma,

respectively.

         5.     Exhibit 5 and 6 are true and correct copies of cease and desist letters that were

sent to Manuel von Ribbeck and Monica R. Kelly Wood-Prince by Clifford Law Offices and

Power Rogers LLP, respectively.

         6.     To the best of my knowledge, neither Clifford Law Offices nor Power Rogers

LLP have received any response to their respective cease and desist letters.

         7.     I declare under penalty of perjury under the laws of the United States that the

statements of fact contained in this Affidavit are true and correct.

Executed on February 23, 2021



                                                          /s/ Kevin P. Durkin
                                                              Kevin P. Durkin




28918882v1
